DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowald (US 20170241666 A1) in view of Buschulte (US 4318688 A) and Hasegawa (US 20040068970 A1).
Regarding claim 1, Kowald discloses a furnace comprising: 
an air intake coupling (203, Fig. 2); 
a gas-air mixer elbow fluidly coupled to the air intake coupling (Fig. 2); 
a burner box (250) assembly fluidly coupled to the gas-air mixer elbow via a gas-air plenum box (206); 
a heat-exchange tube (280) having a first end fluidly coupled to the burner box assembly; and 

 Kowald fails to disclose:
the air intake coupling having at least one noise suppression hole formed therein, the air intake coupling comprises a first tubular section and a second tubular section, wherein a diameter of the first tubular section is larger than a diameter of the second tubular section, wherein the first tubular section and the second tubular section each comprise a circular cross-section.
Buschulte teaches the technique of incorporating at least one noise suppression hole (43, Fig. 2) formed in a tube (42) of a home heating installation.  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Kowald wherein the air intake coupling has at least one noise suppression hole formed therein to reduce the noise created by the home heating installation of Kowald.
Hasegawa teaches an air filter having an air intake coupling, the air intake coupling comprising a first tubular section (2, or 2+10+20; Figs. 1, 4) and a second tubular section (33, Fig. 4) (see abstract teaching where the tubular sections are cylindrical in shape), wherein a diameter of the first tubular section is larger than a diameter of the second tubular section (Fig. 4), wherein the first tubular section and the second tubular section each comprise a circular cross-section (they are circular in a plane perpendicular to the longitudinal axis of the air intake coupling).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Kowald wherein the air intake coupling comprises a first tubular section and a second tubular section, wherein a diameter of the first tubular section is larger than a diameter of the second tubular section, and wherein the first tubular section and the second tubular section each comprise a circular cross-section.  The motivation to combine is to filter the air before the air enters the furnace.  An air filter would be especially beneficial if the furnace were placed in a location with a lot of dust or sand such as an old basement.  Dust or sand would foul the furnace.
Regarding claim 3, modified Kowald discloses wherein the first tubular section and the second tubular section are integral (i.e., consisting or composed of parts that together constitute a whole) to each other (see Fig. 4 of Hasegawa).  Moreover, whether the tubular sections are integral or not is a matter of obvious engineering choice (see MPEP 2144.04(V)(B)).  
Regarding claim 4, Kowald fails to disclose wherein the at least one noise suppression hole comprises a plurality of noise suppression holes formed in the second tubular section.  However, it would have been obvious to try forming the plurality of noise suppression holes in the second tubular section.  Buschulte teaches forming the noise-reducing holes in a tube (42) downstream the air inlet (36).  Kowald teaches wherein the second tubular section, the elbow, and the heat exchanger tubes 280 are downstream the air inlet.  Therefore, there are a finite number of places to form the noise-reducing holes and it would have been obvious to try forming the noise-reducing holes in one of the three places.  
Regarding 5, modified Kowald discloses wherein the plurality of noise suppression holes comprise a first noise suppression hole (Buschulte, 43) and a second noise suppression hole (Buschulte, 43) formed on opposite sides of the second tubular section.  
Regarding 6, modified Kowald discloses wherein at least one noise suppression hole of the plurality of noise suppression holes is round (see Buschulte discussing where the holes 43 have a diameter, which indicates that the holes are round.  Moreover, even if the holes were not round, a mere difference in shape of the holes is obvious absent persuasive evidence that the particular shape is significant.  MPEP 2144.04(IV)(B).
Regarding claim 7, Kowald fails to disclose wherein the at least one noise suppression hole prevents leakage of more than approximately 8% of air drawn into the air intake  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the size of the holes and the suction pressure of the fan determines how much air leaks out of the holes, if any.  There is less air leakage if the holes are smaller.  There is also less air leakage if the blower creates a stronger suction pressure.  Therefore, the claimed limitation is a matter of optimizing one or more of said variables.    
Regarding 8, modified Kowald discloses wherein the at least one noise suppression hole comprises a plurality of noise suppression holes (see holes 43 of Buschulte).  
Regarding 9, modified Kowald discloses wherein the plurality of noise suppression holes comprise a first noise suppression hole and a second noise suppression hole that are formed on opposite sides of the air intake coupling from one another (see holes 43 of Buschulte).  
Regarding 10, modified Kowald discloses wherein at least one noise suppression hole of the plurality of noise suppression holes is round (see rejection of claim 6).
Regarding 17, modified Kowald discloses (see rejection of claim 1 for citations) a method of manufacturing a furnace, the method comprising: forming a tubular air intake coupling, the air intake coupling comprises a first tubular section and a second tubular section, wherein a diameter of the first tubular section is larger than a diameter of the second tubular section, wherein the first tubular section and the second tubular section each comprise a circular cross-section; forming at least one noise suppression hole in the air intake coupling; fluidly coupling the air intake coupling to a gas-air mixer elbow; fluidly coupling the gas-air mixer 
Regarding 18, modified Kowald discloses wherein the forming the at least one noise suppression hole comprises forming a plurality of noise suppression holes (see holes 43 of Buschulte).  
Regarding 19, modified Kowald discloses wherein the plurality of noise suppression holes are formed in a single operation (the entire manufacturing operation can be considered a single operation).  
Regarding 20, modified Kowald discloses wherein at least one noise suppression hole of the plurality of noise suppression holes is round (see rejection of claim 6).

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but are not persuasive.
Applicant asserts that Hasegawa does not disclose tubular sections with a circular cross-section.  The Examiner respectfully disagrees.  The tubular sections have a circular cross-section when looking down along the longitudinal axis of the filter.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762